SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION IN THE
                        OFFICIAL REPORTERS

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


PRISCILLA RUCKER,

                        Plaintiff,

                        v.                             Civil Action No. 10-cv-1483 (RLW)

ARCHITECT OF THE CAPITOL,


                        Defendant.


                                                                     1
                                     MEMORANDUM OPINION

        Consistent with this Court’s July 2, 2012 Order, (Doc. 17), and August 2, 2012 Minute

Order, the parties were allowed to file additional briefs and evidentiary records on the issue of

whether the Plaintiff’s administrative complaint, encompassing her disability discrimination

claims, was pending when she filed the present lawsuit. The Court finds that such claims were

pending and, accordingly, Defendant is entitled to summary judgment.



1
  This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or alternatively, to assist in any potential future
analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court has
designated this opinion as "not intended for publication," but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. Fed. R. App. P. 32.1. Nonetheless, as stated in the operational handbook
adopted by our Court of Appeals, “counsel are reminded that the Court's decision to issue an
unpublished disposition means that the Court sees no precedential value in that disposition.”
D.C. Circuit Handbook of Practice and Internal Procedures 43 (2011).

                                                   1
       On or about August 19, 2010, Plaintiff filed an administrative complaint that included a

disability discrimination claim, along with Title VII retaliation and hostile environment claims.

(See Doc. 7-2, Def.’s Mot. to Dismiss at Ex. ECF. p. 1-3; Doc. 7-3, Prehearing Order at p. 1 n.1.)

She later initiated the instant lawsuit, on August 31, 2010, asserting those same disability

discrimination claims. (See Doc. 8-1, Pl.’s Summ. J. Resp. at pp. 12-13.) On September 22,

2010, she admittedly informed the administrative Hearing Officer that she was withdrawing her

disability discrimination claims from the administrative proceeding:

       Plaintiff informed the OOC Hearing Officer that she would remove a failure to
       accommodate claim from [the administrative proceeding]. . . . Plaintiff informed
       the Hearing Officer that “Complainant’s failure to accommodate claim was
       asserted in OOC Case No. 10-AC-70. As stated during the September 22, 2010
       Status Conference, Complainant voluntarily removes that claim in this
       [administrative proceeding].” Plaintiff removed the failure to accommodate from
       the OOC Case No. 10-AC-58 because that claim was part of OOC Case No. 10-
       AC-70, which had been already filed in federal court.

(Doc. 25, Pl.’s Resp. to Court at p. 2; see Doc. 24, Def.’s Sealed Attachment 1, Oct. 8, 2012 Pl.’s

Mem. In Opposition to Mot. to Dismiss, 10-AC-58.)

       Although it appears that the disability discrimination claims were not substantively

addressed prior to dismissal by the administrative tribunal, the fact remains that Plaintiff

dismissed those claims in September 2010 after she had already filed the present complaint in

August 2010. As such, the instant Court is without jurisdiction to consider her disability

discrimination claim and this action will be dismissed with prejudice. See 2 U.S.C. § 1404 (once

mediation is completed, the employee has two options: she “may either (1) file a complaint with

the Office [of Compliance]” or (2) “file a civil action . . . in the United States district court. . .

. ” ); Delfani v. United States Capitol Guide Bd., 1:03-cv-949-RWR, 2005 WL 736644, at 2, 3-5

(D.D.C. Mar. 31, 2005) (“[S]ubject matter jurisdiction is tested as of the time of filing of the

                                                  2
complaint.”), aff’d 198 Fed. Appx. 9 (D.C. Cir. 2006) (“The district court lacked subject matter

jurisdiction because the plaintiff had an administrative complaint pending when she filed this

civil action.”).


                                                                             Digitally signed by Judge
                                                                             Robert L. Wilkins
                                                                             DN: cn=Judge Robert L.
                                                                             Wilkins, o=U.S. District
                                                                             Court, ou=Chambers of
SO ORDERED.                                                                  Honorable Robert L. Wilkins,
September 30, 2012                                                           email=RW@dc.uscourt.gov,
                                                                             c=US
                                                                             Date: 2012.09.30 19:16:07
                                                                             -04'00'
                                                    ___________________________
                                                    Robert L. Wilkins
                                                    United States District Judge




                                                3